Citation Nr: 9922382	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a higher evaluation than the 40 percent 
assigned with service connection for lumbar strain and sprain 
with right lower extremity involvement.

2.  Entitlement to service connection for cervical 
radiculopathy secondary to lumbar sprain or strain.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965 as well as several periods of active duty for training.  

The appeal of the claim of entitlement to a higher evaluation 
for service-connected lumbar strain and sprain with right leg 
involvement arises from the December 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware, in pertinent part, denying service 
connection for back injury.  Following timely appeal of that 
decision, the Board in February 1995 remanded the claim for 
development including a VA examination.  Following remand 
development, the Board in October 1995 granted service 
connection.  In a November 1995 rating decision, the RO 
assigned a 20 percent rating for lumbar strain and sprain, 
effective from the original date of claim, April 27, 1992.  
The veteran timely appealed that rating assignment.  By a 
November 1997 RO hearing officer decision, the RO assigned a 
40 percent evaluation for lumbar strain and sprain with right 
leg involvement, effective from the April 27, 1992, original 
date of claim, as reported in a July 1997 Supplemental 
Statement of the Case.  Accordingly, the claim now before the 
Board is one of entitlement to a higher evaluation than the 
40 percent assigned with service connection for lumbar strain 
and sprain with right leg involvement.

The appeal of the claim for secondary service connection for 
cervical radiculopathy arises from a May 1998 RO decision 
denying that claim.  

In an April 1998 statement, the veteran's representative 
asserted that the RO had not yet addressed the claim of 
entitlement to service connection for lower extremity 
neuropathy and bladder and sexual disabilities secondary to 
his service-connected back condition.  However, the RO 
considered and denied that claim in a December 1997 rating 
decision.  The veteran and his representative were notified 
of the decision by letter dated January 23, 1998.  This issue 
is referred to the RO for any further action deemed 
appropriate.  The Board further notes in this regard that any 
right lower extremity neuropathy has already been recognized 
by the RO as service connected, as reflected by the RO's 
classification of the service-connected low back disorder and 
its evaluation of that disorder under Diagnostic Code 5293.  


FINDINGS OF FACT

1.  From April 27, 1992, until the present, the veteran has 
had pronounced low back disability associated with a 
lumbosacral strain, one or more bulging lumbosacral discs,  
and right lower extremity radiculopathy. 

2.  The veteran's claim for secondary service connection for 
cervical radiculopathy is not plausible.


CONCLUSIONS OF LAW

1.  The schedular requirements for a 60 percent rating, but 
no more, for lumbar strain and sprain with right lower 
extremity involvement have been met, and were met during the 
period from April 27, 1992, until the present.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for cervical radiculopathy 
claimed as secondary to lumbosacral strain and sprain with 
right lower extremity involvement. 38 U.S.C.A. § 5107(a) 
(West 1991). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Factual Background

Private clinical records were received by the RO in 1992 
showing that the veteran received a physical therapy 
evaluation in December 1990 for complaints of lumbosacral 
pain and increased pain on the right upon motion.  The 
examiner diagnosed lumbar derangement and instructed the 
veteran on proper exercises and body mechanics, with the 
goals of decreased pain and standing and bending without 
pain.  

Later in December 1990 the veteran was privately treated for 
being unable to get up in the morning due to back pain.  
Twinges down the right posterior thigh and pain down the 
right leg in the morning were also reported.  

In April and May, 1992, the veteran received private medical 
treatment for complaints of pain in the low back reportedly 
related to the veteran attempting to stop an altercation 
between students in April 1992. 

Objectively in April 1992, in pertinent part, there was some 
discomfort on flexion of the lumbosacral spine at 40 degrees, 
and slight tenderness in the paravertebral muscles on the 
right in the lumbosacral area.  The veteran was noted to have 
been seen 11 days prior for almost the identical problem.  
The examiner assessed exacerbation of tendon strain.  

In May 1992 the veteran also complained of recent spasm under 
the right shoulder blade.  Objectively in May 1992, there was 
right paraspinous spasm from the thoracic to the lumbosacral 
spine.  Straight leg raising was positive at approximately 60 
degrees on the right.  Deep tendon reflexes were equal and 
strength was 5/5.  The May 1992 examiner diagnosed probable 
subacute disc disease.  

In a July 1992 letter, M. C. Smith, D.C., informed that he 
had examined the veteran in August 1991 for complaints of 
back pain.  The veteran had reported that the pain was 
chronic and began with a fall in service.  The veteran had 
described the pain as a constant dull ache radiating into the 
hips and right leg.  The veteran had also complained of neck 
pain and stiffness for many years.  Upon the August 1991 
examination with X-rays, the chiropractor diagnosed lumbar 
disc degeneration, lumbar nerve root compression, sciatica, 
and cervical myofascitis.  The chiropractor assessed, based 
on the degree of degeneration present, the onset, and the 
chronicity of the condition, that the veteran's condition was 
the result of previous trauma to his spine.  

In October 1992 the veteran underwent a VA general 
examination for compensation purposes.  He complained of 
continued low back pain stemming from a fall in 1964.  He 
reported having seen a chiropractor approximately once per 
week for the one and one-half years.  He reported that he 
experienced considerable pain relief from the treatments, and 
reported that he had not been taking pain medications because 
he did not want to be hooked on the medications.  He 
complained of chronic and constant low back pain exacerbated 
by any kind of exertion.  Objectively, the veteran was noted 
to have a normal gait and stance.  The lumbar spine showed no 
bony deformity or paraspinal muscle spasm.  Flexion and 
extension were zero to 50 degrees, and lateral flexion was 
zero to 15 degrees.  Neurological examination was normal for 
motor status, coordination, and reflexes, as well as for 
sensory touch, position, and vibration sense.  The veteran 
was noted to have not used medication for back pain relief, 
with some reported improvement in the condition in the prior 
few months.  The examiner assessed low back pain, rule out 
degenerative joint disease and other arthritis of the joints.  

An April 1995 private electromyographic (EMG) report 
identified mild L5 radiculopathy to the right lower 
extremity, and evidence of posterior primary rami involvement 
in the lumbosacral area.

An April 1995 VA examination of the veteran's spine noted the 
veteran's report of a back condition which became symptomatic 
after a fall in service and included intermittent radiation 
into the right lower extremity to the level of the calf.  The 
veteran was noted to use a cane in the left hand.  
Objectively, there was mild kyphoscoliosis of the 
thoracolumbar spine.  Range of motion was limited to 30 
degrees forward flexion, 5 degrees backward extension, and 15 
degrees lateral bending left and right.  There was tenderness 
at the lumbosacral junction into the right sacroiliac joint.  
The examiner assessed chronic lumbar strain and sprain with 
clinical evidence of degenerative joint disease and right 
sciatica, and disc pathology to be ruled out. 

May 1995 VA lumbar X-rays for compensation purposes showed 
degenerative changes at L4 and L5, bilateral facet 
arthropathy at L3-L4 and L4-L5, and disc bulging at L4-L5.  
There was no evidence of disc herniation, central stenosis, 
or lateral stenosis.

In a June 1995 addendum to an April 1995 VA examination for 
compensation purposes, the examiner noted upon review of the 
claims file that the veteran's fall from an airplane wing in 
service was the third documented incident causing injury to 
his low back.  Other documented incidents included a back 
strains three and five years prior to that inservice injury.  
The examiner noted that the veteran also had several other 
episodes of back strain in service, and assessed that his 
current back condition was a result of his multiple injuries 
to the low back, including those both prior to and during 
service.  The examiner noted that the right lower extremity 
symptoms as confirmed by EMG studies were subsequent to these 
multiple injuries.  

The claims file contains VA outpatient treatment records from 
1995 and 1996. Treatment was for back and lower extremity 
radicular pain and upper extremity difficulties.  

In December 1995 the veteran received VA outpatient treatment 
for complaints of shooting pain in the right leg and 
difficulty standing with back pain, but without rectum or 
erectile dysfunction.  Objectively, a CT scan of the back 
showed degenerative joint disease at L4-L5, bilateral facet 
arthropathy at L3-L4 and L4-L5, and a disc bulge at L4-L5.  

In April 1996 the veteran received VA outpatient treatment 
for complaints of gradually increasing numbness in the 
fingers and toes and loss of grip strength, and at times 
waking up at night with symptoms.  The examiner noted that 
the veteran did not have median or ulnar distribution of 
numbness.  Objectively, there was no muscle wasting and 
strength was full bilaterally.  Reflexes were hypoactive and 
symmetrical.  Plantars were downgoing.  Sensation complaints 
were noted to be of a glove and stocking distribution, mid 
palmer and mid foot.  There was no cerebellar ataxia.  The 
examiner assessed sensory peripheral neuropathy.  

The claims file contains a pain log submitted by the veteran 
in January 1997 wherein he recorded daily pains experienced 
between September 1996 and January 1997, including back pain 
and pain in the upper and lower extremities, with both 
persistent daytime and nighttime pain.  

In October 1996 the veteran received VA outpatient treatment 
for complaints of numbness in the right hand and forearm, as 
well as in the left arm.  He reported that the numbness may 
arise at any time and last two to three minutes followed by 
tenderness.  He also complained of occasional right toe 
numbness and a sensation of coldness in digits.  He 
complained of decreased fine motor strength in the fingers.  
He also complained of a stiff neck, and right hip pain 
radiating to the right shoulder.  Objectively, strength was 
5/5 in both upper and lower extremities.  There was decreased 
pain sensation in the right hand and in the left finger tips.  
There was also decreased left leg raise with right hip pain, 
and right lumbar paraspinal tenderness.  The examiner 
assessed peripheral neuropathy.  

In a January 1997 letter, S. B. informed that she was a 
licensed clinical social worker and therapist with training 
in the field of diagnostics to identify physical and mental 
limitations.  She stated that the veteran was a co-worker 
with whom she worked many hours per day.  She stated that she 
had observed that the veteran had displayed a marked increase 
in physical discomfort, with more constant, persistent, 
severe pain than when she first began working with him two 
years prior.  She stated that his physical movements 
indicated a significant amount of physiological stress in his 
lower extremities.  Observed indicative movements included a 
pronounced forward bending of the upper torso, with a listing 
to the right side and a severe limp.  She stated that 
frequently his movements were accompanied by grunts or 
groans.  She added that the observed physical conditions 
appeared to have become "more of a daily occurrence."  She 
noted that the veteran did not often complain but the staff 
at his work could tell when he was not doing as well 
physically.

At a January 1997 RO personal hearing, the veteran testified 
that he was a special education teacher and had to be on his 
feet at work from 7:30 a.m. to 3:00 p.m., he testified that 
the nature of his work allowed him no breaks.  He testified 
that by the end of the day he was often in severe pain.  He 
testified that he took 600 milligrams of Ibuprofen in the 
morning, and that sometimes he took more during the day or in 
the evening.  He explained that the Ibuprofen reduced the 
symptoms but did not eliminate them, so that he was still in 
constant pain.  He testified that he suffered from stiffness 
and pain following prolonged driving.  He explained that 
S. B., who had provided a letter informing of the ways in 
which his disability affected his work, was a co-worker at 
his place of employment.   

Also at the hearing, the veteran's wife testified that she 
had known him since 1970.  She testified that as a result of 
his back problem, the veteran appeared to have pain nearly 
all the time, with the pain at times severe.  She added that 
he could not bend over without extreme pain, that he at times 
could not grasp, that he had difficulty falling asleep, and 
that he has right leg spasms.  She also testified that he at 
times used a cane for assistance, but used no other assistive 
devices.   She testified that at times they could not even 
walk their dog in the park due to the veteran's limitation 
from his back condition.  She also testified that they could 
no longer take long bus trips because he could not tolerate 
sitting for long periods without the opportunity to stand, 
walk around, and stretch.  

At a January 1997 VA peripheral nerves examination for 
compensation purposes, the veteran was evaluated for lumbar 
sprain and strain with right leg involvement.  The veteran's 
history was noted of a fall in service with increasing pain 
over the years thereafter.  The veteran reported increased 
pain with standing and pain interfering with sleep.  He added 
that standing was required for his current teaching position.  
He reported being unable to bend or stoop.  He complained of 
spasms in his mid back.  He also complained of numbness in 
his toes, shooting pains into his feet, and numbness in his 
right upper extremity into his hand.   Past X-rays were noted 
to have shown moderate degenerative joint disease of the 
lumbar spine, with narrowing at L1-L2.  A May 1995 CAT scan 
showed arthropathy at L3-L4 and L4-L5, and a bulging disc at 
L4-L5.  An April 1995 electromyogram showed mild L5 
radiculopathy on the right and posterior primary rami 
involvement in the lumbosacral area.  Current clinical 
findings revealed that neck range of motion was limited to 
less than 20 degrees forward flexion, less than 20 degrees 
lateral flexion, and approximately 30 degrees rotation.  
Trunk range of motion was to 30 degrees flexion, 10 degrees 
extension, 20 degrees right lateral flexion, 30 degrees left 
lateral flexion, and 30 degrees rotation.  The veteran was 
not able to squat fully or to rise from a squat.  He tandem 
walked with some difficulty.  He was noted to walk with a 
cane with an antalgic, wide-based gait.  He walked 
symmetrically on toes and heels but with an incomplete heel-
toe walk.   Muscle strength, bulk, and tone were normal 
except for the left thumb.  Some neuropathy was noted 
affecting the right face and arm, left thigh and right 
lateral leg, right L5 distribution, right upper extremity 
forearm and hand, right lower extremity from the mid leg to 
the foot, and left lower extremity from the ankle to the 
foot.  Depressed deep tendon reflexes were noted throughout 
except for right ankle jerk.  The examiner assessed evidence 
of peripheral neuropathy of unknown etiology.  However, the 
examiner assessed cervical and lumbar radiculopathy stemming 
from service-related injury.  

In May 1997 the veteran reported current pain and 
difficulties related to his lumbar strain, which complaints 
were repeated in his August 1997 statement, as detailed 
below.  He also reported that his current VA treating 
physician had provided him with the verbal assessment that 
his current cervical radiculopathy was causally related to 
his injury in service.

The claims file contains a second pain log submitted by the 
veteran wherein he recorded daily pains experienced between 
February 1997 and July 1997.  In the log, he described daily 
pain in the low back radiating to the right lower extremity, 
muscle spasm, and other pain and neuromuscular symptoms.  

In an August 1997 statement, the veteran complained of pain 
in the lower back, right hip, and down the right leg at all 
times.  He also complained of leg and foot spasms when going 
to bed at night which interfered with sleep.  He complained 
of pain radiating from his low back to his right shoulder, 
and complained of lost strength in his hands.  He reported 
that his current work as a vocational teacher for children 
with special needs required him to be on his feet all day and 
to perform tasks requiring physical fitness and manual 
dexterity, but that loss of dexterity and hand strength due 
to his disabilities had interfered with his ability to do his 
work.  He complained that he maintained physical fitness with 
a supervised nautilus and free weight exercise program, but 
nonetheless had to hire someone to cut his lawn and perform 
simple household maintenance.  He reported that his primary 
care physician was Dr. R. Smith.  The veteran also called 
attention to current medical conditions of the back and 
peripheral nerves identified in recent medical examinations. 

In September 1997 the veteran received VA outpatient 
treatment for back pain with disc disease and right sciatic 
symptoms.
 
In a July 1998 report, W. A. Thomas, M.D., informed of an 
examination of the veteran for back pain and related 
difficulties.  The veteran reported an injury in the Navy in 
1964 wherein he fell approximately 20 feet and landed flat on 
his back, though he denied injuring his head or neck in that 
fall.  He reported that his difficulties were primarily with 
back pain, with some improvement with physical therapy and 
chiropractic manipulation.  Current complaints included low 
back pain with radiation of pain into the right buttock, 
groin, gastrocnemius, and small toes.  He complained of 
paresthesias of the right lateral foot; the right upper 
extremity involving the biceps, lateral forearm, thumb, and 
digits two and three; and the left digits three and four.  He 
reported taking Ibuprofen daily in the morning for pain.  
Noted prior examinations included January 1997 cervical spine 
X-rays showing narrowed intervertebral disc spaces at C6-C7 
due to degenerative change, and posterior spurs with 
encroachment of the intervertebral foramina at C6-C7 
bilaterally due to degenerative change; January 1997 thoracic 
X-rays showing large spurs in thoracic bodies T5 to T11 
consistent with advanced degenerative changes; and 
lumbosacral spine X-rays in September 1996 showing moderate 
degenerative joint disease and narrowing of the joint space 
at the L1-L2 level; and a lumbar CT scan showing degenerative 
joint disease at L4-L5, bilateral facet arthropathy at L3-L4 
and L4-L5, and a bulging disc at L4-L5, but no stenosis.  
Objectively, motor strength and reflexes were present in all 
extremities.  Sensory examination showed mild diminished 
sensation to pinprick and light touch in the anterior area of 
the right arm and the right lateral forearm, diminished 
sensation to pinprick and light touch in the S1 distribution 
of the right foot, positive Wright's sign for digits one to 
three on the right, negative Spurling's sign, and positive 
Tinel's sign in the right wrist.  The examiner assessed right 
L5-S1 radiculopathy, right C6-C7 radiculopathy, and right 
carpal tunnel syndrome.  

In an April 1998 submission, the veteran's representative 
informed that the veteran had been treated for his 
disabilities by the same VA physician who examined him for 
compensation purposes in January 1997.  

In an August 1998 addendum to the January 1997 examination 
report, the examiner clarified that her opinion regarding 
etiologically relating the veteran's cervical spine 
radiculopathy to his period of service was based on a history 
as given by the veteran.  She further clarified that it was 
conceivable that the veteran sustained a brachial plexus and 
cervical spine traction injury at the time of his lumbar 
spine injury, because the cervical and lumbar spine were, in 
a sense, attached.  

2.  Analysis

2.  a.  Claim for a higher evaluation than the 40 percent 
assigned with service connection for lumbar strain and sprain 
with right lower extremity involvement

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In evaluating 
service-connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(1998). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

For disabilities of the musculoskeletal system, inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance must 
be considered, including incapacity due to pain.  38 C.F.R. 
§ 4.40.  With respect to affected joints, ratings must 
consider impairments including less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination (with inability to execute 
skilled movements smoothly), and pain on movement with 
associated swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

In this case, the veteran contends that his lumbar strain and 
sprain with right lower extremity involvement has increased 
in severity over the years, with radiating pain, continuous 
pain, and limitation of motion, such that the condition 
warrants a higher evaluation than the 40 percent assigned.  

The veteran's lumbar strain and sprain with right lower 
extremity involvement is appropriately rated under Diagnostic 
Code 5293, for intervertebral disc syndrome, based on medical 
findings of ongoing radiculopathy due to his service 
connection condition.  Under that code, intervertebral disc 
syndrome, where mild, warrants a 10 percent rating; where 
moderate with recurring attacks, warrants a 20 percent 
rating; where severe, with recurrent attacks and intermittent 
relief, warrants a 40 percent rating; and where pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of disease disc, with little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  

In the Factual Background portion of this decision, the Board 
has carefully noted the relevant medical records pertaining 
to the veteran's lumbar strain and sprain with right lower 
extremity involvement from before April 1992 through to the 
present.  

Since the date of receipt of the claim in April 1992, there 
has been clinical evidence of muscle spasm in the low back, 
positive straight leg raising on the right, constant low back 
pain and lumbar radiculopathy on the right.  At the time of 
the January 1997 VA examination, range of motion of the low 
back was markedly reduced, the veteran was not able to squat 
fully or rise from a squat, he tandem walked with difficulty, 
and he was ambulatory with a cane and a wide-based, antalgic 
gait.  There has been no indication that the degree of low 
back disability demonstrated on the January 1997 VA 
examination has improved.  

Considering all the evidence of record, the Board finds that 
the service-connected low back disorder is compatible with 
pronounced lumbar intervertebral disc syndrome, warranting a 
60 percent rating under Diagnostic Code 5293.  

A higher schedular rating is not available under Diagnostic 
Code 5293, and while the veteran's disability might 
alternatively be rated under Diagnostic Code 5295 for 
lumbosacral strain, or Diagnostic Code 5292, for limitation 
of motion of the lumbar spine, neither of those codes permit 
a schedular rating above 40 percent.  38 C.F.R. § 4.71a 
(1998).  

The veteran has not claimed special circumstances related to 
his lumbosacral strain and sprain with right lower extremity 
involvement so as to warrant consideration of an 
extraschedular rating.  See  38 C.F.R. § 3.321(b)(1) (1998).  

The Board has reviewed the entire record and finds that the 
60 percent rating assigned by virtue of this decision for 
lumbosacral strain and sprain with right lower extremity 
involvement reflects the most disabling this disorder has 
been since the veteran filed his claim for service 
connection, which is the beginning of the appeal period.  
Thus, the Board has concluded that staged ratings for this 
disorder are not warranted.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).

2.  b.  Service connection for cervical radiculopathy
secondary to lumbar strain and sprain with 
right lower extremity involvement

Service connection is warranted where the evidence shows that 
a chronic disability has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the United States Court of Veterans 
Appeals (the Court) held that a plausible claim is one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive, but only plausible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611(1992).   If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

The VA medical examiner who had examined the veteran in 
January 1997, stated at the end of her examination report 
that the veteran had cervical radiculopathy stemming from his 
service-related injury.  In the addendum, the examiner 
clarified that the history of the inservice injury was based 
entirely on the veteran's statement descriptive the reported 
inservice injury: that he had fallen 20 feet onto his back in 
service.  The examiner went on to explain in her addendum 
that a brachial plexus and cervical spine traction injury 
would be conceivable in such a fall with resulting low back 
injury because the cervical and lumbar parts of the spine are 
linked.  Hence the causal nexus suggested by the VA examiner 
is related to direct service connection, with incurrence of a 
cervical injury during a fall in service, and does not speak 
to service connection as secondary to the veteran's service-
connected lumbosacral strain and sprain with right lower 
extremity involvement.

The veteran's own assertion of a causal link between his 
lumbosacral strain and sprain with right lower extremity 
involvement and cervical radiculopathy cannot serve as 
evidence to well ground, because medical evidence - not lay 
evidence - is required to establish medical causation or 
medical diagnosis.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); see also Espiritu v. Derwinski,  2 Vet.App. 492 
(1992).

The claims file as a whole contains no medial statement 
causally linking the cervical radiculopathy to the veteran's 
lumbosacral strain and sprain with right lower extremity 
involvement.  Medical evidence supports neither secondary 
causation nor secondary aggravation.  Accordingly, in the 
absence of cognizable (medical) evidence establishing that 
causal link for the veteran's claim for secondary service 
connection, the claim must be denied as not well grounded.





ORDER

1.  A 60 percent rating, but no more, is granted for 
lumbosacral strain and sprain with right lower extremity 
involvement, subject to the regulations governing monetary 
awards. 

2.  Service connection for cervical radiculopathy is denied 
as not well grounded.  



		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

